Citation Nr: 0526608	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-17 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disorder.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision (post Veterans 
Claims Assistance Act of 2000 {VCAA}) by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that the veteran's claim was previously denied by a 
March 2000 rating decision and the denial was continued by an 
April 2000 rating decision.  

FINDING OF FACT

The veteran's heart disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the heart disability otherwise related to such 
service.

CONCLUSION OF LAW

The veteran's heart disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
October 2001 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2001, which was prior to the 
March 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  



Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
heart disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service medical records are negative for any heart disorders.  
The veteran's February 1946 separation examination evaluated 
his cardiovascular system as normal.  

An August 1946 radiologic report of the veteran's chest 
showed that the heart, great vessels, and diaphragm were 
normal.  An October 1951 private medical record indicated 
that the veteran apparently was hospitalized, however the 
reason for the hospitalization is unclear.  

The evidence of record included private medical records from 
the 1990s to the 2000s, which showed that the veteran was 
treated for various heart disorders, including 
arteriosclerotic heart disease and ischemic heart disease.  
In September 1995, the veteran underwent right femoral 
arterial cannulation, left heart chatheterization, left 
ventricular angiogram, and coronary angiogram.  His 
postoperative diagnoses were angina pectoris, myocardial 
ischemia, and minimal coronary artery disease.  A July 1998 
VA radiology report found no evidence of active cardiac 
disease.  Non-VA medical certifications dated in November 
1998 revealed that the veteran was hospitalized in 1951, 
received treatment in April 1975, however the veteran's 
disorders were not disclosed and medical records were 
unavailable.  An August 2003 echocardiography concluded that 
the veteran had concentric left ventricular hypertrophy with 
segmental wall motion abnormality suggestive of coronary 
artery disease with adequate systolic function with doppler 
evidence of impaired left ventricular relaxation.  

The Board notes that the veteran in his November 2002 appeal 
alleged that he was a prisoner of war (POW) and as a result 
of being a POW had several resulting medical disabilities.  
An April 2004 administrative decision found that the veteran 
was not a POW, and in an August 2004 statement he withdrew 
his claim to be recognized as a POW.  The veteran continued 
to appeal his service connection claim for a heart disorder.

In a July 2002 statement, the veteran indicated that he was 
sending an authorization form listing his physicians, which 
apparently is not in the claims folder.  The absence of this 
form is not detrimental to the veteran's claim, as he further 
indicated in his July 2002 statement that he was unable to 
provide addresses for his physicians and the medical records 
could not be located.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
heart disorder is related to service.  The veteran's 
separation examination does not indicate any heart problems.  
The Board finds it significant that competent medical 
professionals during the time of this examination evaluated 
the veteran's heart as normal.  There is no indication that 
the veteran received treatment for a heart disorder during 
service, and there is nothing in the service medical records 
suggesting that there was a heart disorder.  Furthermore, 
post service medical records do not relate the veteran's 
current heart disorder to service.  

In addition to the fact that there is no medical evidence 
that the veteran acquired a heart disorder in service or that 
it was manifested in the first post-service year, there is no 
medical evidence relating the veteran's heart disorder to 
service.  The veteran's heart problems appear to have been 
first manifested many years after service.  In sum, all of 
the competent (medical) evidence weighs against a finding 
that the veteran's heart disorder is service connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


